Citation Nr: 0900948	
Decision Date: 01/09/09    Archive Date: 01/14/09

DOCKET NO.  06-23 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right hip 
disability.

2.  Entitlement to service connection for a left knee 
disability.

3.  Entitlement to service connection for residuals of a left 
foot fracture.

4.  Entitlement to service connection for right ear hearing 
loss disability.

5.  Entitlement to an initial disability rating in excess of 
10 percent for a right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Reynolds, Counsel


INTRODUCTION

The veteran served on active duty from January 2000 to 
January 2004.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2005 decision of the San Diego, 
California, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  Thereafter, jurisdiction over the 
veteran's case was transferred to the St. Petersburg, Florida 
RO.  

In October 2008, the veteran was afforded a hearing before 
the undersigned Veterans Law Judge.  A transcript of the 
hearing is of record.  At the hearing, the veteran raised the 
issue of entitlement to service connection for tinnitus.  
This issue has not been addressed by the RO.  Therefore, it 
is referred to the RO for appropriate action.

The issue of entitlement to an initial disability rating in 
excess of 10 percent for a right knee disability is addressed 
in the REMAND that follows the order section of this 
decision.


FINDINGS OF FACT

1.  The veteran's current right hip disability had its onset 
in active service.

2.  The veteran's current left knee disability had its onset 
in active service.

3.  The veteran currently has  residuals of a left foot 
fracture sustained in active service.

4.  The veteran does not have right ear hearing loss 
disability.


CONCLUSIONS OF LAW

1.  Right hip disability was incurred in active service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2008).

2.  Left knee disability was incurred in active service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2008).

3.  Residuals of a left foot fracture were incurred in active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).

4.  Right ear hearing loss disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.385 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n 
making the determinations under [section 7261(a)], the Court 
shall...take due account of the rule of prejudicial error')."  
However, the Court also stated that the failure to provide 
such notice in connection with adjudications prior to the 
enactment of the VCAA was not error and that in such cases 
the claimant is entitled to "VCAA-content complying notice 
and proper subsequent VA process."  Id. at 120.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

As explained below, the Board has determined that the 
evidence currently of record is sufficient to establish the 
veteran's entitlement to service connection for residuals of 
a fracture of the left foot, left knee disability and right 
hip disability.  In addition, the record reflects that the 
veteran has been provided notice with respect to the 
effective-date and disability-rating elements of these 
claims.  Therefore, no further development is required before 
the Board decides these claims.

With respect to the hearing loss claim, the record reflects 
that the originating agency provided the veteran with the 
notice required under the VCAA, by letter mailed in July 
2004, prior to its initial adjudication of the claim.  
Although the veteran was not provided notice of the type of 
evidence necessary to establish a disability rating or 
effective date for service connection for right ear hearing 
loss until May 2006, after the initial adjudication of the 
claim, the Board finds that there is no prejudice to him in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  As explained 
below, the Board has determined that service connection is 
not warranted for the veteran's right ear hearing loss.  
Consequently, no disability rating or effective date will be 
assigned, so the failure to provide earlier notice with 
respect to those elements of the claim was no more than 
harmless error.

The record reflects that service treatment records, and VA 
medical records have been obtained.  In addition, the veteran 
has been provided an appropriate VA examination.  Neither the 
veteran nor his representative has identified any outstanding 
evidence, to include medical records, that could be obtained 
to substantiate the hearing loss claim.  The Board is also 
unaware of any such outstanding evidence.  Therefore, the 
Board is satisfied that the originating agency has complied 
with the duty to assist requirements of the VCAA and the 
pertinent implementing regulation.

In sum, the Board is satisfied that any procedural errors in 
the originating agency's development and consideration of the 
claims were insignificant and non-prejudicial to the veteran.

Accordingly, the Board will address the merits of the claims.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered a disability when the 
auditory threshold for any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz is 40 decibels or greater; the 
auditory thresholds for at least three of these frequencies 
are 26 decibels or greater; or speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102 (2007); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.



Analysis

Right Hip Disability, Left Knee Disability and Residuals of a 
Left Foot Fracture  

Service treatment records reflect that in May 2002 the 
veteran presented with complaints of a "popping" in his 
right hip when walking.  On examination the examiner noted a 
"grinding" to the right hip with weight bearing.  The 
veteran was instructed to begin strengthening exercises and 
to follow up in four to six weeks.  The following month, in 
June 2002, the veteran again presented with complaints of 
"popping" in his right hip while walking.  The diagnosis 
was tight tensor fasciae latae of the hip.  

Service treatment records pertaining to the veteran's left 
knee show that in October 2001 he injured his left knee while 
playing basketball.  He reported that he jumped and was 
knocked down by his opponent and landed on his left knee.  He 
felt that he had rotated his knee.  Examination of the left 
knee showed no deformity.

With respect to the veteran's left foot, service treatment 
records show that in November 2002 he presented with 
complaints of pain of the left foot which he described as an 
8 out of 10 on a scale of 1 to 10.  The diagnosis was plantar 
fasciitis.  He was prescribed padded insoles for his shoes 
and was instructed to stay off his feet.  After two weeks, 
the veteran returned to the clinic and reported decreased 
pain and inflammation and noted that he had not followed the 
recommendation of wearing insoles in his shoes.  He was told 
to remain on light duty for two weeks, put the prescribed 
insoles in his shoes, and remain off his feet as much as 
possible.  The diagnosis was rule out stress fracture.  An X-
ray study of the veteran's feet, completed in December 2002, 
showed a normal findings.

The post-service medical evidence of record includes the 
report of an August 2004 VA fee-basis examination.  The 
examination report notes that the veteran had been suffering 
from a right hip strain since February 2002, patellofemoral 
syndrome of the left knee since 2003, and a stress fracture 
of the left foot since 2001.  The pertinent diagnoses were 
right hip strain, currently asymptomatic; left knee 
patellofemoral syndrome; and status post left foot stress 
fracture with residual of intermittent left foot pain, 
currently asymptomatic.  

At the October 2008 hearing, the veteran testified that his 
right hip disability began after surgery on his right knee.  
He contended that he strained his right hip due to 
overcompensating for his right knee condition.  He noted that 
his left knee condition began when he was climbing on a dump 
truck and he hit the metal portion of the truck with his left 
knee.  He further contended that his left foot stress 
fracture resulted after he had been hiking.  At the 
conclusion of the hike he removed his boot and noticed that 
his foot was swollen.  He reported a continuity of 
symptomatology of all three disabilities since his discharge 
from service.  The Board notes that the veteran is competent 
to report these facts since they are based on his personal 
experience and observations.  See Charles v. Principi, 16 
Vet. App. 370 (2002); Layno v. Brown, 6 Vet. App. 465, 469 
(1994).  The Board also has no reason to question the 
credibility of the veteran's testimony.  In this regard, the 
Board notes that his account of the original right hip, left 
knee and left foot injuries, and subsequent treatment, are 
consistent with the evidence of record.

After careful consideration, the Board concludes that the 
medical evidence of record establishes that the veteran's 
current right hip, left knee and left foot disabilities were 
incurred in service.  The Board has found the veteran's 
contentions concerning his in-service disabilities and a 
continuity of symptomatology since service to be credible.  
Therefore, in the Board's opinion, the evidence supporting 
the claims is at least in equipoise with that against the 
claims.  Accordingly, the veteran is entitled to service 
connection for right hip, left knee and left foot 
disabilities.

Right Ear Hearing Loss Disability 

The veteran contends that service connection is warranted for 
right ear hearing loss disability because it is due to his 
exposure to loud noises while in the Marine Corp.

Service treatment records note that the veteran was routinely 
exposed to noise but the records do not show that the veteran 
was found to have a hearing loss disability.  In August 2004, 
the veteran was afforded a VA fee-basis examination.  That 
examination yielded the following puretone thresholds:

Hertz (Hz) 500     1000      2000     3000     4000 
Right           5           5            5            10          
5           

Speech discrimination was measured at 96 percent for the 
right ear.

VA outpatient treatment records dated from 2004 to 2005 
document complaints of mild right ear hearing loss.  A March 
2005 VA audiology consultation yielded the following puretone 
thresholds:

Hertz (Hz) 500     1000     2000     3000     4000 
Right            10        10          5          
10          5            

Speech discrimination was measured at 100 percent for the 
right ear.

Based on these findings, the Board concludes that the veteran 
does not have right ear hearing loss disability as defined by 
VA regulation.  Specifically, the auditory threshold in none 
of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; the auditory thresholds for at least 
three of the frequencies is not 26 decibels or greater; and 
neither speech recognition score is less than 94 percent.  
See 38 C.F.R. § 3.385.

There is no contrary medical evidence of record.  The Board 
acknowledges the veteran's belief that he has right ear 
hearing loss and notes that he is capable of reporting his 
observations concerning his hearing acuity.  See Layno v. 
Brown, 6 Vet. App. 465, 469 (1994).  However, as a lay person 
without medical training, the veteran is not qualified to 
determine whether he has sufficient hearing impairment to 
qualify as a disability for VA compensation purposes.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Accordingly, in view of the medical evidence indicating that 
he does not have a hearing loss disability in the right ear, 
service connection is not warranted.  See Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).


ORDER

Entitlement to service connection for a right hip disability 
is granted.

Entitlement to service connection for a left knee disability 
is granted.

Entitlement to service connection for residuals of a left 
foot fracture is granted.

Entitlement to service connection for right ear hearing loss 
disability is denied.


REMAND

During the veteran's October 2008 hearing, he testified that 
he had attended a doctor's appointment for his right knee 
approximately six months ago.  He also noted that he had a 
future appointment scheduled for his right knee at the Miami 
VA.  The Board notes that the claims file does not contain 
any VA outpatient treatment records dated since 2005.

The VCAA requires that VA make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim.  Moreover, records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
in the constructive possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records 
are physically on file.  See Dunn v. West, 11 Vet. App. 462, 
466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).

In light of these circumstances, this case is REMANDED to the 
RO or the Appeals Management Center (AMC), in Washington, 
D.C., for the following actions:

1.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  The RO or the 
AMC should specifically seek records 
pertaining to the veteran's treatment 
for a right knee disability at the VA 
Medical Center in Miami, Florida since 
November 2005.  If the RO or the AMC is 
unsuccessful in its efforts to obtain 
any such evidence, it should so inform 
the veteran and his representative and 
request them to submit the outstanding 
evidence.

2.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

3.  Then, the RO or the AMC should 
readjudicate the issue remaining on 
appeal.  If the benefit sought on 
appeal is not granted to the veteran's 
satisfaction, he and his representative 
should be provided a supplemental 
statement of the case and an 
appropriate period of time for 
response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


							(CONTINUED ON NEXT PAGE)




of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


